UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                           19 Cr. 131 (PAE)
                        -v-
                                                                             ORDER
JUSTIN RIVERA and
DWAYNE ANTHONY CONLEY,

                                        Defendants.


PAUL A. ENGELMAYER, District Judge:

        Trial in this case is presently scheduled for April 27, 2020. The Court recently contacted

counsel for all parties about the prospect of moving the trial date to June 15, 2020, in recognition

of the present public health emergency in New York City. In response, counsel wisely

recommend instead that a conference be held on April 27, 2020, to take stock of the then-

pending circumstances and to then set a trial date, or other schedule, that is reasonable in light of

those circumstances. The Court agrees with that approach. The Court accordingly schedules a

next conference in this case for April 27, 2020, at 9:30 a.m. All intermediate dates and

deadlines are adjourned. For avoidance of doubt, time is excluded until April 27, 2020, pursuant

to section 3161(h)(7)(A) of the Speedy Trial Act, pursuant to the prior order in this case

excluding time, pursuant to Chief Judge McMahon’s standing order excluding time until that

date, and pursuant to this Court’s current finding that the interests of justice, particularly in

enabling counsel to adapt to the challenges presented by the public health crisis, justify the

exclusion.

        The Court wishes all counsel, and the defendants, and their families, well at this trying

time.
      SO ORDERED.

                                PaJA.�
                                __________________________________
                                      PAUL A. ENGELMAYER
                                      United States District Judge
Dated: March 18, 2020
       New York, New York




                            2
